STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS


State of West Virginia,                                                              FILED
Plaintiff Below, Respondent                                                      October 12, 2018
                                                                                 EDYTHE NASH GAISER, CLERK
vs.) No. 17-0912 (Greenbrier County 16-F-121)                                    SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA 

Larry Vernon Hoke,
Defendant Below, Petitioner


                                                          MEMORANDUM DECISION
        Petitioner Larry Vernon Hoke, by counsel Paul S. Detch, appeals the Circuit Court of
Greenbrier County’s September 7, 2017, order sentencing him to ten years of incarceration
following his conviction of one count of voluntary manslaughter. The State of West Virginia, by
counsel Robert L. Hogan, filed a response in support of the circuit court’s order. On appeal,
petitioner argues that the circuit court erred in refusing to permit a witness to read from his
medical records and that the State “commit[ted] reversible error” by making certain statements
during closing argument.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In October of 2015, petitioner was involved in a gunfight with his stepdaughter, Glenda
        1
Hull (“the victim”), during which petitioner was wounded and the victim was killed. At the time
of the incident, the victim lived in a trailer across Route 92 from petitioner’s home in Greenbrier
County. According to petitioner, the trailer, owned by his son, was in the process of being moved
and had the power turned off. Petitioner indicates that “no one was supposed to be living in it.”
Of relevance to the incident, petitioner also alleges that he “had long[-]standing troubles with”
the victim related to allegations that she stole property from his family in order to support a drug
habit.


                                                            
              1
        Throughout his brief, petitioner refers to the victim as “Glenna Hull.” However, the
record on appeal, including the indictment charging petitioner with the victim’s murder, refers to
her as “Glenda Hull.”



                                                                   1

 
         On the day in question, petitioner was at the trailer when the victim arrived and entered
the dwelling. According to petitioner’s testimony, he followed the victim inside, although he
acknowledges that his testimony regarding “his purpose [for following the victim was]
unclear[.]” Indeed, petitioner’s testimony established that he either wanted to obtain the victim’s
keys to the trailer or confront her about allegations that she had stolen guns from him and later
sold them. Petitioner testified that the victim shot him with a shotgun as soon as he entered the
trailer. As petitioner attempted to “talk [the victim] out of any further hostilities[,]” he claims
that she then shot him a second time. At this point, petitioner admits that he drew his .45 caliber
pistol and shot in the victim’s direction five or six times from the same location. The State,
however, contended that petitioner confronted the victim about her keys to the trailer outside the
dwelling and then followed her inside, where petitioner fired on the victim first and she returned
fire in self-defense. Petitioner fled the scene and, after being taken into custody, was eventually
transported to Roanoke, Virginia, for medical treatment.

         As a result of this incident, petitioner was indicted on one count of first-degree murder in
October of 2016. In May of 2017, petitioner’s jury trial commenced. During trial, two officers
with the Greenbrier County Sheriff’s Department testified that .45 caliber shell casings were
found in several locations both inside and outside the trailer, including one shell casing found on
the back porch, one just inside the door to the back porch, and two further inside the kitchen and
hallway. Testimony from law enforcement further established that shell casings normally come
to rest in the vicinity of where the bullet was discharged. In his defense, petitioner testified to his
version of events as set forth above, including his assertion that the victim shot him twice during
the gunfight. Additionally, petitioner indicated that he wished to call his daughter, Misty Hill, to
testify regarding his injuries. Ms. Hill is a nurse who assisted petitioner while recuperating
following the altercation at issue. Specifically, petitioner sought to have Ms. Hill read from his
medical records that “ma[d]e reference to the fact that [petitioner] was suffering from multiple
gunshot wounds.” According to petitioner’s counsel, Ms. Hill was “willing to repeat” these
records. During a discussion with the circuit court, however, concerns were raised about the
hearsay nature of the potential testimony, the lack of authenticity of these records, and the
witness’s ability to provide a medical opinion. Ultimately, the circuit court did not make a ruling
on the admissibility of this testimony, but petitioner’s counsel indicated that he would “try to
stay away from it” during his examination of Ms. Hill. Petitioner did not attempt to introduce this
testimony during trial or otherwise introduce the medical records in question. At the conclusion
of the trial, the jury found petitioner guilty of voluntary manslaughter. That same month,
petitioner filed a motion for a new trial, which the circuit court later denied.

        In September of 2017, the circuit court sentenced petitioner to ten years of incarceration
for his conviction of voluntary manslaughter. It is from the circuit court’s sentencing order that
petitioner appeals.

        On appeal, petitioner argues that the circuit court erred in refusing to permit Ms. Hill to
read from his medical records during her testimony and that the State committed reversible error
in arguing during its closing argument that petitioner did not produce any evidence to




                                                  2

 
corroborate his testimony that the victim shot him twice during their altercation.2 In support of
these assignments of error, petitioner predicates the State’s alleged improper remarks during
closing on the circuit court’s refusal to permit him to allow Ms. Hill to read from his medical
records. Essentially, petitioner argues that because he was denied the ability to introduce
evidence of his multiple gunshot wounds, the State improperly referenced evidence not admitted
at trial during its closing and impermissibly shifted the burden of proof to petitioner. We do not
agree.

        In regard to his assignment of error concerning his allegation that Ms. Hill was not
permitted to read from his medical records, it is important to note that the circuit court did not
deny petitioner the right to introduce evidence of his medical records. Instead, the record clearly
shows that petitioner’s counsel voluntarily abandoned his planned questioning of Ms. Hill in
regard to the medical records without securing a ruling from the circuit court on the admissibility
of that evidence, thus precluding review of the issue on appeal. Prior to Ms. Hill’s testimony, the
following discussion between the parties and the circuit court occurred:

                     THE COURT: Please be seated. Counsel, is there any matter we need to
              address before the jury returns?

                      [DEFENSE COUNSEL]: Yes, Your Honor, there is something Mr. Via
              [the prosecutor] and I have been discussing here . . . . The problem that I have is
              that the next witness will be a Misty Hill. She is highly trained as a nurse. She’s
              ER nurse. She’s been an operating room nurse, and she is the daughter of
              [petitioner]. She went to Roanoke to attend and care for him and knows about his
              injuries. Now, then, I really don’t want to call her per se as an expert simply
              because she is the daughter, but she also is a highly trained observer. [W]e have
              some of the medical records from Roanoke in which they make reference to the
              fact that [petitioner] was suffering from multiple gunshot wounds. She’s pulled


                                                            
              2
         In the section of his appellate brief labeled “Statement of the Case,” petitioner impugns
the State’s investigation and calls into question certain facts based on several issues he perceives
as problematic, including his assertion that “crime scene management was a disaster” following
the gunfight. We note, however, that petitioner provides no argument related to these assertions
and does not challenge the sufficiency of the evidence on appeal. At best, in the argument section
of his appellate brief, petitioner characterizes the State’s evidence against him as weak and
highlights his testimony concerning the incident in question. He does not, however, at any point
raise any argument concerning the sufficiency of the evidence against him or otherwise cite to
any authority regarding the sufficiency of the evidence in criminal proceedings. Accordingly, we
decline to address any allegations concerning the evidence, given that he provides no argument
in support of these general allegations. See Rule 10(c)(7) of the West Virginia Rules of Appellate
Procedure (requiring that briefs “must contain an argument exhibiting clearly the points of fact
and law presented . . . and citing the authorities relied on” and permitting the Court to “disregard
errors that are not adequately supported by specific references to the record on appeal”).



                                                               3

 
       them out and is willing to repeat them or discuss them. I’m not sure what I’m
       going to do when we get there.

               THE COURT: I’m pretty sure what [the prosecutor] is going to do if you
       get there. Mr. Via?

               [Prosecutor]: Yes, sir. I don’t have an objection if Ms. Hill has personal
       knowledge of how many times [petitioner] was shot or something like that, but
       what I do object to is reciting from the medical record anything that would
       constitute a medical opinion because she’s just not qualified to give it.

                 THE COURT: Well, if she’s simply reciting from a record, it’s hearsay.

                 [DEFENSE COUNSEL]: Well, it’s a business records exception.

                 THE COURT: Do you have any way of establishing that it’s a business
       record?

              [DEFENSE COUNSEL]: Well, we’ve agreed to provide it to them, but we
       don’t have to authenticate it, but it is a business record. It’s a medical record.

                 [Prosecutor]: Again, it is the accurate record because the State obtained
       them ourselves as well, but that doesn’t mean you can come in here and recite a
       medical opinion. I can’t cross-examine a business record. And first of all, I think,
       Judge, that the statements referencing the two shots in these records are patient
       reporting anyway. I don’t think it is a medical diagnosis, but for her to read it off
       as if it is, is going to be a huge problem.

              [DEFENSE COUNSEL]: Okay. I hate to say that I’m reading faces of
       judges, but you don’t seem to be like you’re going to admit it. I will try to stay
       away from it, okay?

        At this point, petitioner called Ms. Hill to testify and thereafter did not question her about
the medical records at issue. On appeal to this Court, petitioner specifically alleges that the
circuit court erred in not permitting Ms. Hill to “read[] from the medical records.” As stated
above, this argument wholly mischaracterizes the nature of the proceedings below, given that the
circuit court made no such ruling on petitioner’s stated desire for Ms. Hill to read from the
records in question. Instead, it was petitioner’s abandonment of this line of questioning that
resulted in no actual ruling on this issue.

        In the context of the admissibility of evidence, we have routinely held that “[a] trial
court’s evidentiary rulings, as well as its application of the Rules of Evidence, are subject to
review under an abuse of discretion standard.” Syl. Pt. 4, State v. Rodoussakis, 204 W.Va. 58,
511 W.Va. 469 (1998). Here, we are precluded from reviewing this issue to determine whether
the circuit court abused its discretion because petitioner prevented the circuit court from actually
making an evidentiary ruling. Instead, he simply chose not to attempt to admit the evidence in

                                                  4

 
question. We have previously addressed failures to properly preserve issues for appeal as
follows:

       “This Court will not consider an error which is not properly preserved in the
       record nor apparent on the face of the record.” Syl. pt. 4, State v. Browning, 199
       W.Va. 417, 485 S.E.2d 1 (1997). The raise or waive rule has been explained as
       part of a design “to prevent a party from obtaining an unfair advantage by failing
       to give the trial court an opportunity to rule on the objection and thereby correct
       potential error.” State v. Guthrie, 205 W.Va. 326, 344, 518 S.E.2d 83, 101 (1999)
       (internal quotations and citation omitted). Further, we have noted that the raise or
       waive rule seeks to “prevent[ ] a party from making a tactical decision to refrain
       from objecting and, subsequently, should the case turn sour, assigning error (or
       even worse, planting an error and nurturing the seed as a guarantee against a bad
       result).” State v. LaRock, 196 W.Va. 294, 316, 470 S.E.2d 613, 635 (1996).

State v. Larry A.H., 230 W.Va. 709, 716 n.19, 742 S.E.2d 125, 132 n.19 (2013). Here, petitioner
denied the circuit court the opportunity to rule on the admissibility of any potential testimony
from Ms. Hill by abandoning his attempt to introduce the same. Indeed, on review, this Court has
no way of ascertaining what Ms. Hill’s testimony would have been; what the medical records at
issue contained; what the State’s specific objection to the testimony would have been, if any; or
how the circuit court would have ruled. For these reasons, we find that petitioner is entitled to no
relief in this regard.

        In regard to petitioner’s second assignment of error, we decline to address petitioner’s
argument that the State committed reversible error in its closing argument. According to
petitioner, the following statements by the State during its closing constitute reversible error:

       You know, a lot’s been made about the severity of [petitioner’s] injury, and I tried
       to make it clear earlier there is no dispute that he was shot. I’m sure you
       understand that, that we are not disputing that he was shot, but I want you and ask
       you to consider what credible testimony you heard from that chair besides
       [petitioner’s] version of events, was any other witness able to credibly look at his
       injuries and describe that definitively as two shotgun injuries? Did you hear that?
       Anywhere? From anybody?

Specifically, petitioner argues that “the prosecuting attorney knew that this argument was false
and misleading” given that he attempted to introduce evidence of multiple gunshot wounds
through Ms. Hill’s testimony and “she was not permitted to read the medical records.” As such,
petitioner argues that the State impermissibly shifted the burden of proof “when it was the duty
of the State to offer testimony he’d only been shot once.” According to petitioner, the State had
no evidence to support that he was shot only once.

        However, it is important to note that petitioner did not object to the statements in question
during trial. We have previously held that




                                                 5

 
                      “[f]ailure to make timely and proper objection to remarks of counsel made
              in the presence of the jury, during the trial of a case, constitutes a waiver of the
              right to raise the question thereafter either in the trial court or in the appellate
              court.” Syl. pt. 6, Yuncke v. Welker, 128 W.Va. 299, 36 S.E.2d 410 (1945).

Syl. Pt. 3, State v. Rollins, 233 W.Va. 715, 760 S.E.2d 529 (2014). Accordingly, we find that
petitioner has waived this issue for appeal. We further decline to apply plain error, as petitioner
urges, given the fact that the State’s comments during closing argument accurately reflected the
evidence presented.3 Regarding plain error, we have held as follows:

                      “Our standard of review for issues not properly preserved for appeal, or
              not presented to the trial court for resolution prior to an appeal, is plain error.
              There are four elements that must be shown to exist before plain error applies:
              “To trigger application of the ‘plain error’ doctrine, there must be (1) an error; (2)
              that is plain; (3) that affects substantial rights; and (4) seriously affects the
              fairness, integrity, or public reputation of the judicial proceedings.” Syl. pt. 7,
              State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995).

State v. Davis, 232 W.Va. 398, 407, 752 S.E.2d 429, 438 (2013). In support of his assignment of
error, petitioner essentially argues that the State’s comments were improper because the
prosecutor knew he attempted to introduce evidence of multiple gunshots through Ms. Hill and
that the State was not permitted to address evidence not admitted at trial. Again, we note that
petitioner’s abandonment of his attempt to introduce this evidence through Ms. Hill or any other
witness does not constitute an exclusion. We further note that the State highlighting the fact that
petitioner’s testimony, including the number of times he was shot, was uncorroborated does not
constitute an error, let alone an error that would trigger application of plain error. Accordingly,
we find that petitioner is entitled to no relief.

              For the foregoing reasons, we affirm.


                                                                                                 Affirmed.



ISSUED: October 12, 2018




                                                            
              3
        It should also be noted that petitioner fails to cite any authority concerning plain error,
the standard for obtaining relief under this doctrine, or otherwise apply such authority to the facts
of his case. Instead, petitioner simply alleges that “[a]fter the Court’s ruling on [Ms.] Hill, this
argument should be treated as plain err [sic].”



                                                               6

 
CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Paul T. Farrell sitting by temporary assignment
Justice Tim Armstead
Justice Evan H. Jenkins

Justice Allen H. Loughry II suspended and therefore not participating. 




                                                7